UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ABRAHAM PEDROS VILLABOLOS,                    )
                                              )
       Petitioner,                            )
                                              )
               v.                             )        Civil Action No. 1:22-cv-01866 (UNA)
                                              )
MICHAL BRITT, et al.,                         )
                                              )
       Respondents.                           )
                                              )

                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of petitioner’s pro se petition for habeas

corpus, ECF No. 1, and application for leave to proceed in forma pauperis (“IFP”), ECF No. 2.

The Court will grant petitioner’s IFP application and dismiss the case for the reasons stated herein.

       Petitioner, who is currently in the custody of the Texas Department of Criminal Justice

Correctional Institutions Division (“TDCJ”), was convicted in the 155th Criminal District Court in

Fayette County, Texas. He has filed a 75-page Petition that is difficult to follow and patently fails

to comply with Federal Rule of Civil Procedure 10(b) and D.C. Local Civil Rule 5.1(d), (e), and

(g). Petitioner sues his warden, two assistant wardens, and the TCDJ Correctional Institutions

Division Director.

       The Petition is premised as one for relief pursuant to 28 U.S.C. § 2241. Insofar as petitioner

seeks relief under that statute, “[a] district court may not entertain a habeas petition involving

present physical custody unless the respondent custodian is within its territorial jurisdiction.”

Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004); see also Day v. Trump, 860

F.3d 686, 691 (D.C. Cir. 2017) (affirming dismissal for want of jurisdiction where the District of

Columbia was not “the district of residence of [petitioner’s] immediate custodian for purposes of
§ 2241 habeas relief”). Therefore, this Court lacks jurisdiction over any of petitioner’s § 2241

claims.

          Petitioner also seemingly seeks a presidential pardon, which he may not do, because this

Court is without the authority to direct the President of the United States to grant, process, or even

consider a pardon request. See Yelvington v. Presidential Pardon and Parole Attorneys, 211 F.2d

642, 643-44 (D.C. Cir. 1954) (affirming denial of mandamus petition to compel attorneys to submit

inmate's petition for clemency to the President, noting that pardoning power “expressly vests in

the President” which “should . . . be free of judicial control”).

          Thereafter, the Petition digresses into vague discussions, regarding a range of unrelated

topics, including, for example: “abandonment of acquisition of securitization;” an “absconding

debtor;” tax delinquency; a demand to remove petitioner’s name from all “databases indicating

bad credit, commercial liens, [,] and/or the titles of criminal, felon and/or debtor[;]” real property

in Olympia, Washington; personal property in Texas; the Uniform Commercial Code; the

UNCITRAL Convention; Interpol; the International Monetary Fund; a demand for some

unspecified “settlement,” “release of bond,” and “close of escrow;” a federal court’s obligations

to accept proposed submissions and broad allegations regarding the withholding of petitioner’s

documents, and; the purported obligations of the Clerk of Court to file tax documents on his behalf.

Petitioner also states that he is a “secured party creditor” and, in so doing, generally contends that

“American is a bankrupt nation owned completely by it(s) creditor(s)! The creditors own the

congress, they own the executive[,] they own the judiciary[,] and they own all the state

government(s). Do you have a birth certificate? They own you too!!!”

          Rule 8(a) of the Federal Rules of Civil Procedure requires a petition to contain “(1) a short

and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain statement
of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The

Rule 8 standard ensures that respondents receive fair notice of the claim being asserted so that they

can prepare a responsive answer and an adequate defense and determine whether the doctrine of

res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a pleading

“contains an untidy assortment of claims that are neither plainly nor concisely stated, nor

meaningfully distinguished from bold conclusions, sharp harangues and personal comments,” it

does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017),

aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The

instant Petition falls within this category. As presented, neither the Court nor respondents can

reasonably be expected to identify petitioner’s claims, and the Petition also fails to set forth

allegations with respect to this Court’s jurisdiction over his entitlement to relief.

       For all of these reasons, the case is dismissed without prejudice. A separate order

accompanies this memorandum opinion.

Date: July 29, 2022
                                                          /s/________________________
                                                                CARL J. NICHOLS
                                                             United States District Judge